Citation Nr: 1325309	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  07-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic right knee disorder to include arthritis. 

2.  Entitlement to service connection for a chronic left knee disorder. 

3.  Entitlement to service connection for a chronic bilateral ankle disorder to include injury residuals. 

4.  Entitlement to service connection for a chronic left foot disorder claimed as flat feet. 

5.  Entitlement to service connection for a chronic bilateral hand disorder to include arthritis.

6.  Entitlement to service connection for a chronic right foot disorder, other than right foot callus, claimed as flat feet.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to February 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Nashville, Tennessee, RO, which denied service connection for right knee arthritis, a left knee disorder, bilateral ankle injury residuals, bilateral flat feet, and arthritis of the hands.  These issues were remanded in March 2011 for further development. 

The Veteran requested a Board hearing on his August 2007 VA Form 9 Appeal.  However, as he subsequently failed to report for his scheduled March 18, 2009, hearing, and gave no indication that he wished for this hearing to be rescheduled, the Board will proceed to adjudicate the claims as done below without a hearing. 

Additionally, the Board notes that additional medical evidence was associated with the Veteran's Virtual VA paperless claims file after the most recent supplemental statement of the case (SSOC) was issued.  However, as this medical evidence is either not pertinent to the claims being decided or is essentially duplicative of evidence already of record, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims as done below.

Further, the Board notes that the Veteran's Virtual VA paperless claims file contains a February 5, 2013, letter from VA noting that the Veteran disagreed with a January 25, 2013, rating decision, which assigned a 10 percent rating for service-connected glaucoma with uveitis, iritis, and conjunctivitis associated with sarcoidosis with pulmonary involvement,  effective January 1, 2013.  In general, when a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, however, VA has clearly already acknowledged the Veteran's NOD and informed him that the RO might conduct additional development and then issue a statement of the case if the appeal could not be granted.  Therefore, as this issue is already being addressed by the RO, the Board finds no reason to remand this issue at this point in time to request that the RO undertake development that it is already in the process of conducting. 

The issues of entitlement to service connection for a chronic right knee disorder to include arthritis, entitlement to service connection for a chronic bilateral ankle disorder to include injury residuals, entitlement to service connection for a chronic left foot disorder claimed as flat feet, and entitlement to service connection for a chronic right foot disorder, other than right foot callus, claimed as flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran currently has a left knee disability.

2.  The evidence of record does not demonstrate that the Veteran currently has a bilateral hand disability.





CONCLUSIONS OF LAW

1.  Service connection is not warranted for a claimed left knee disorder.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.310 (2012).  

2.  Service connection is not warranted for a claimed bilateral hand disorder.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in August 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  

The Board notes that the August 2006 letter sent with regard to these claims informed the Veteran of the requirements for establishing service connection on a direct basis but did not inform the Veteran of the requirements for establishing service connection on a secondary basis.  However, as will be discussed below, the claims being denied in this determination are being denied on the basis of no current diagnoses of the claimed disabilities.  Therefore, the Veteran is precluded from establishing service connection on any basis for these disabilities.  As such, the Board finds that no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  The Veteran was provided a VA examination for his claimed chronic left knee and bilateral hand disabilities most recently in June 2011.  The examiner provided an addendum opinion in July 2011.  The examiner reviewed the claims files, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds these examination reports and accompanying opinions to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2012).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was a amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice- connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The Veteran asserts that service connection for chronic left knee and bilateral hand disabilities is warranted as the claimed disorders were manifested during active service or, in the alternative, are secondary to his sarcoidosis and other disabilities.
The Veteran's service treatment records do not reflect treatment for a left knee or hand disability complaints.

Post-service, a July 2006 VA treatment record states that the Veteran complained of intermittent right ankle swelling.  He presented a history of swelling of the right knee, both ankles, and the hands.  The treating VA physician noted the Veteran's history of "sarcoid."  An impression of "polyarticular arthropathy of uncertain etiology -?sarcoid, ?gout, ?other" was advanced.  Thereafter, however, despite the impression of arthropathy, the Board notes that x-rays were accomplished in June 2011 with respect to the left knee and the bilateral hands that were normal, as will be discussed below.  Moreover, an August 2006 VA rheumatology evaluation advanced an impression of lower extremity arthralgias.  The VA physician commented that "I think that it is most likely mechanical and less likely sarcoid related at this time."  

The report of a September 2006 VA pulmonary examination for compensation purposes conveys that the Veteran was diagnosed with sarcoidosis and "joint involvement which according to the rheumatologist notes is [degenerative joint disease] vs. soft tissue injury which is most likely mechanical and less likely sarcoid related at this time."

The Veteran was afforded VA examinations in June 2011.  The examiner reviewed the claims file.  With regard to the Veteran's left knee claim, the Veteran reported an onset of pain about 3-4 years ago.  X-ray reports revealed normal right and left knee.  Upon examination, the examiner diagnosed the Veteran with normal examination and x-rays but noted the problem associated with the diagnosis as bilateral knees and ankle pain.   

With regard to the Veteran's bilateral hand claims, the Veteran reported an onset of pain and swelling of the fingers about 3-4 years ago.  X-ray reports revealed normal right and left hand radiographs.  Upon examination, the examiner diagnosed the Veteran with normal right and left hand radiographs and noted that the problem associated with the diagnosis was a bilateral hand condition.  

In a July 2011 addendum, the examiner noted that the examination was returned as insufficient since the opinion and rationale was not given.  The examiner noted that an opinion was asked to be given if there was any identified knee, ankle, hand, or foot disorder.  The examiner noted that the opinion for the foot disorder was already given.  Per the previous examination, the examiner was diagnosed with normal right and left hand radiographs and examination.  The Veteran was also diagnosed with normal examination and x-rays of the knee.  

The Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claims, the preponderance of the competent medical evidence of record does not show the Veteran to have a current diagnosis of a disability of the left knee or either hand.  The July 2006 impression in the VA treatment records of polyarticular arthropathy was later negated by examination in June 2011 and x-ray reports, which revealed no diagnosis of a disability of the left knee or either hand.  The most probative evidence as to whether the Veteran has arthritis are the x-ray reports and those reports were negative.  Accordingly, the preponderance of the medical evidence is against finding that the Veteran has arthritis or any other disability.  Thus, without a current diagnosis, there may be no service connection for the Veteran's claimed left knee or bilateral hand disability on a direct, presumptive, or secondary basis.  

The Board acknowledges the Veteran's contentions that he has chronic left knee and bilateral hand disabilities as a result of his active duty service or a service-connected disability.  However, as noted, the medical evidence of record does not otherwise support his contention that he currently has a left knee or bilateral hand disability.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of assigning medical diagnoses, such as arthritis, to subjective complaints.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, the Board finds that the Veteran's lay assertions regarding his claimed left knee and bilateral hand disabilities are far outweighed by the medical evidence of record, to specifically include the June 2011 VA examination findings.

Additionally, while the Board has considered his lay assertions regarding his alleged symptoms, such as pain, the Board notes that a symptom alone, such as pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  In this regard, the VA examiner found that there was no functional impairment, including limitation of motion, with respect to the hands and left knee.  This is highly probative evidence against the claim.  

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for a left knee disorder or a bilateral hand disorder, and the benefit-of-the-doubt rule is not for application.


ORDER

Entitlement to service connection for a chronic left knee disorder is denied. 

Entitlement to service connection for a chronic bilateral hand disorder to include arthritis is denied.


REMAND

Additional development is needed prior to the adjudication of the Veteran's claims for service connection for a right knee disorder, a bilateral ankle disorder, a left foot disorder claimed as flat feet, and a right foot disorder, other than right foot callus, claimed as flat feet.

With regard to the Veteran's chronic right knee disorder to include arthritis claim, the Veteran underwent a VA examination in June 2011, which noted a normal right and left knee based on x-ray reports.  As such, the examiner diagnosed the Veteran with normal examination and x-rays.  The examiner further noted in the July 2011 addendum that an opinion could not be given since there is no identified knee disorder. 

However, the Board notes that an October 14, 2006, VA MRI report of the right knee revealed evidence of minimal degenerative osteoarthritis.  Therefore, as the examiner did not provide an opinion regarding the etiology of a right knee disorder on the basis that the Veteran has no current diagnosis of a right knee disorder, and the medical evidence of record clearly contains a right knee diagnosis, the Board finds that this issue should be returned to the June 2011 VA examiner to provide an opinion that addresses the Veteran's right knee disability and its relationship, if any, to his active duty service, any service-connected disabilities, and any ankle or foot disabilities.  The examiner should specifically address the October 14, 2006, VA MRI report in rendering any opinions.

With regard to the Veteran's claim for service connection for a chronic right foot disorder, other than right foot callus, claimed as flat feet, the Board notes that the Veteran was granted service connection for right foot callus in a May 2012 rating decision.  The RO indicated in this rating decision that this grant was a total grant of benefits sought on appeal for this issue, and, as such, the issue is considered resolved in full.  However, the Board notes that the Veteran specifically indicated in a September 2006 statement that he was submitting a claim for service connection for flat feet.  The Board does not find that a grant of service connection for calluses of the right foot resolved the Veteran's claim for service connection for a chronic right disorder, claimed as flat feet.  Therefore, as the March 2011 Board remand specifically directed that the issues on appeal be readjudicated after the requested development had been conducted, the May 2012 SSOC did not address the issue of entitlement to service connection for a chronic right foot disorder claimed as flat foot, and the Board does not find that the May 2012 rating decision granting service connection for right foot callus resolves the Veteran's claim, the Board finds that this issue should be remanded once again in order for the RO to provide a SSOC with regard to the issue of entitlement to service connection for a chronic right foot disorder, other than right foot callus, claimed as flat foot.

Additionally, with regard to the Veteran's right foot, the Board notes that a June 13, 2006, VA x-ray report noted equivocal narrowing of the first metatarsal phalangeal joint space and that early osteoarthritis may be present in this location.  With regard to both of the Veteran's feet, an August 2006 VA treatment record noted that the Veteran's treatment plan included inserts for pes planus.  However, the June 2011 VA examination report contained x-ray reports that revealed a normal left and right foot.  As such, the Board finds that the June 2011 VA examiner should be asked to discuss any discrepancy between the June 13, 2006, VA x-ray report and the June 2011 VA x-ray report.  The examiner should also discuss the fact that the Veteran was given inserts for pes planus but was not noted as having pes planus of either foot at the June 2011 VA examination.  Upon consideration and discussion of this evidence, the examiner should render a new opinion regarding the etiology of any diagnosed disabilities of either foot, with the exception of the Veteran's already service-connected right foot callus.

With regard to the Veteran's claim for entitlement to service connection for a chronic bilateral ankle disorder to include injury residuals, the Veteran underwent a VA examination in June 2011, at which the examiner noted the Veteran's complaints of ankle pain.  However, the Board notes that x-rays of the ankles were not taken of this time.  The examiner diagnosed the Veteran with normal examination and x-rays with the problem associated with the diagnosis being bilateral knee and ankle pain.  In the July 2011 addendum opinion, the examiner stated that an opinion could not be given since there is no identified ankle disorder.  However, as this opinion appears to be based on an x-ray report that was not included with the VA examination report, the Board finds that that this issue must be remanded to either obtain the June 2011 VA x-ray report of the ankles or to provide the Veteran with such an x-ray and to obtain a new opinion based on this x-ray report.

Additionally, the Veteran reported at the June 2011 VA examination that he underwent right foot surgery in the 1980s in California.  Efforts should be made to obtain records of this surgery.

Moreover, the RO/AMC should take this opportunity to obtain any pertinent VA treatment records that have not yet been associated with the claims file.

Finally, as these issues are already being remanded for further development, the Veteran should be given proper notice of the requirements for establishing secondary service connection according to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to the surgery he had in relation to his right foot in the 1980s in California, including the name and address of the health care provider who conducted this surgery.  He should also be asked to identify any additional evidence that is not yet of record and is relevant to his claims.  Upon receipt of the requested information and the appropriate release form, the RO should contact this identified health care provider and request that he or she forward copies of all available clinical documentation pertaining to this treatment of the Veteran for incorporation into the claims files.  All responses should be associated with the claims file, to include negative responses.  If these records cannot be obtained, the Veteran should be notified of such.

2. Obtain any and all pertinent VA treatment records that have not yet been associated with the claims file. 

3. Obtain the x-ray report pertaining to the Veteran's bilateral ankles from the June 2011 VA examination. 

4. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310.

5. If, and only if, no x-ray report of the Veteran's bilateral ankles from the June 2011 VA examination can be obtained, schedule the Veteran for a new VA examination for compensation purposes in order to determine the current nature and etiology of his claimed chronic bilateral ankle disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  X-rays of the Veteran's bilateral ankles should be conducted and included in the examination report.  

The examiner should advance an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic ankle disorder had its onset during active service; is etiologically related to the Veteran's in-service injuries and complaints; or otherwise is related to service.  Please provide a complete explanation for the opinion.

If not, the examiner should also address whether the disorder of either or both ankles is due to or the result of the Veteran's service-connected sarcoidosis or any knee or foot disability, including the service-connected right foot callus.  Please provide a complete explanation for the opinion.

If not, was any ankle disorder aggravated (i.e., increased in severity) beyond its natural progression due to his sarcoidosis or due to any knee or foot disability, including the service-connected right foot callus.  Please provide a complete explanation for the opinion.

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

6. When the above actions have been accomplished, arrange for the Veteran's entire claims folder to be returned to the VA examiner who conducted the June 2011 VA examination.  The VA examiner should review the entire claims.  Then, the VA examiner should answer the following questions:

a. Whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic right knee disorder had its onset during active service; is etiologically related to the Veteran's inservice injuries and complaints; or otherwise is related to service.  

If not, the examiner should also address whether the right knee disorder is due to or the result of the Veteran's service-connected sarcoidosis or any ankle or foot disabilities, including the service-connected right foot callus.  

If not, was any right knee disorder aggravated (i.e., increased in severity) beyond its natural progression due to his sarcoidosis or any foot or ankle disabilities, including the service-connected right foot callus.  

In rendering any opinions, the examiner should specifically discuss the October 14, 2006, VA MRI report of the Veteran's right knee.

b. Whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any disorder of either foot, to include flat feet and other than right foot callus, had its onset during active service; is etiologically related to the Veteran's inservice injuries and complaints; or otherwise is related to service.  

If not, the examiner should also address whether any disorder of either foot, to include flat feet and other than right foot callus, is due to or the result of the Veteran's service-connected sarcoidosis, any ankle or knee disability, or the service-connected right foot callus.  

If not, was any disorder of either foot, to include flat feet and other than right foot callus, aggravated (i.e., permanently increased in severity) beyond its natural progression due to his sarcoidosis, any ankle or knee disability, or the service-connected right foot callus. 

The examiner's attention is directed to the August 28, 2006 VA medical record showing the Veteran has bilateral pes planus.

The examiner must provide a complete rationale for any opinions advanced.

7. Thereafter, readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claims.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


